—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in St. Lawrence County) to review a determination of respondent which found petitioner guilty of violating certain disciplinary rules.
Petitioner, a prison inmate, was found guilty of violating the prison disciplinary rules that prohibit inmates from providing unauthorized legal assistance and unauthorized exchange of personally owned articles. The charges stemmed from petitioner’s possession of another inmate’s appeal papers of a disciplinary determination. Petitioner commenced this CPLR article 78 proceeding challenging the determination of his guilt.
Contrary to petitioner’s contention, we find substantial evidence to support the determination of guilt on both charges. In addition to seeing petitioner hand another inmate some unknown papers, the correction officer who authored the misbehavior report testified that petitioner was subsequently observed removing papers from his typewriter which were discovered to belong to that other inmate. This testimony, together with the misbehavior report and petitioner’s testimony at the hearing, provides substantial evidence to support the *706determination of his guilt (see, Matter of Foster v Coughlin, 76 NY2d 964, 966). Petitioner’s remaining contentions have been reviewed and found to be without merit.
Mikoll, J. P., Crew III, Spain and Graffeo, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.